 
Exhibit 10.1


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
 
 
THIS AMENDMENT NO. 1 (the “Amendment”) to Employment Agreement, is made as of
October 5, 2006, by and between Hana Biosciences, Inc., a Delaware corporation
(the “Company”), and Gregory I. Berk (“Employee”).
 
WHEREAS, the parties hereto entered into that certain Employment Agreement dated
October 21, 2004 (the “Employment Agreement”); and
 
WHEREAS, the parties desire to amend the Employment Agreement in order to
increase the cash compensation payable to Employee thereunder and to extend the
Term (as defined in the Employment Agreement).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.    Effective as of October 1, 2006, Paragraph 4(a) of the Agreement is
amended and restated in its entirety, as follows:
 
“(a)  Base Salary; Incentive Bonus. The Company shall pay Employee an annual
salary equal to Three Hundred Forty Thousand Dollars ($340,000) (the “Base
Salary”). All increases to the Base Salary shall be considered on an annual
basis by the by the CEO and Board of Directors, at the end of each year of the
Term, in a manner consistent with the Company's compensation policies then in
force. Except as otherwise provided herein, payment of the Base Salary shall be
made by Company to Employee bi-monthly, on the 15th and the last day of each
calendar month of the Term. Employee shall also be entitled to receive an
incentive bonus (an “Incentive Bonus”) in the amount of Forty Thousand Dollars
($40,000), which shall be paid to Employee in twenty-four (24) equal bi-monthly
installments commencing October 15, 2006.”


2.    Section 2 of the Agreement is hereby amended and restated in its entirety,
as follows:


“2. Term. Employee’s employment under this Agreement shall commence as of
November 1, 2004 (the “Effective Date”) and shall continue for a period ending
on November 1, 2008, unless earlier terminated in accordance with the provisions
of Section 8 below (the “Term”). Notwithstanding anything to the contrary
contained herein, the provisions of this Agreement governing the protection of
Confidential Information shall continue in effect as specified in Section 5
hereof, and shall, for the period specified therein, survive the expiration or
termination of this Agreement.”


3.    This further confirms that certain letter agreement between the Company
and Employee dated October 21, 2004 shall be amended to strike Paragraph 3
thereof and Employee agrees that the Company shall have no further obligation to
Employee under such paragraph.


4.     All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement. Except as amended or modified by this
Amendment, the parties hereby confirm all other terms and provisions of the
Agreement. This Amendment may be executed in any number of counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.


Signature page follows.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPANY:
 
Hana Biosciences, Inc.
 
EMPLOYEE:
 
 
 
By:/s/ Mark J. Ahn                                               
Mark J. Ahn
President & Chief Executive Officer
/s/ Gregory I. Berk                                                 
Gregory I. Berk

 
 
 

--------------------------------------------------------------------------------

 





